      Case 3:20-cv-00026-RDM-CA Document 10 Filed 03/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT MICHAEL HARRIOTT,                             Civil No. 3:20-cv-26

               Petitioner                            (Judge Mariani)

       V.


JEFFERY E. BOYLES,

               Respondent

                                        MEMORANDUM

I.     Background

       On January 7, 2020, Petitioner Robert Michael Harriott ("Harriott"), a native and

citizen of Jamaica, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

challenging his continued detention by the United States Immigration and Customs

Enforcement ("ICE"). (Doc. 1). In the petition, Harriott requested a bond hearing or release

from custody. (Id. at p.8) . At the time his petition was filed, Harriott was detained at the

Pike County Correctional Facility.

       Respondent filed a suggestion of mootness stating that Harriott was released on an

order of supervision on November 24, 2020. (Doc. 9). Respondent argues that the habeas

petition is therefore moot. (Id.). In an effort to ascertain the custodial status of Harriott, the

Court accessed the ICE Online Detainee Locator System, which revealed no matches for
       Case 3:20-cv-00026-RDM-CA Document 10 Filed 03/23/21 Page 2 of 3




detainee Robert Michael Harriott. 1 For the reasons set forth below, the Court will dismiss

the habeas petition as moot.

II.     Discussion

        Article Ill of the Constitution dictates that a federal court may adjudicate "only actual,

ongoing cases or controversies ." Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). "[A] petition for habeas

corpus relief generally becomes moot when a prisoner is released from custody before the

court has addressed the merits of the petition." Diaz-Cabrera v. Sabol, 2011 U.S. Dist.

LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982)).

Thus, when a petitioner, who challenges only his ICE detention pending removal and not

the validity of the removal order itself, is released from custody, the petition becomes moot

because the petitioner has achieved the relief sought. See DeFoy v. McCullough, 393 F.3d

439, 441 (3d Cir. 2005) ("[A] petition for habeas corpus relief generally becomes moot when

a prisoner is released from custody before the court has addressed the merits of the

petition.").

        In the present case, the habeas petition challenges Harriott's continued detention

pending removal. (See Doc. 1). Because Harriott has since been released on an order of

supervision, the petition no longer presents an existing case or controversy. See Nunes v.



        1   Upon entering Harriott's alien registration number, AXXXXXXXX , and his country of birth,
Jamaica, into the Online Detainee Locator System, https://locator.ice.gov/odls/homePage.do, the results
returned no matches for any such detainee.
                                                    2
      Case 3:20-cv-00026-RDM-CA Document 10 Filed 03/23/21 Page 3 of 3




Decker, 480 F. App'x 173, 175 (3d Cir. 2012) (holding that petitioner's release from

immigration detention on an order of supervision rendered his§ 2241 habeas petition moot).

Further, Harriott has received the relief he sought, namely, "some kind of release[]." (Doc.

1, p. 8). See Nunes, 480 F. App'x 173 (ruling that conditional release pending removal

rendered the habeas petition moot); see a/so Sanchez v. Attorney General, 146 F. App'x

547, 549 (3d Cir. 2005) (holding that the habeas petition challenging the petitioner's

continued detention by ICE was rendered moot once the petitioner was released).

Consequently, the instant habeas corpus petition will be dismissed as moot. See Blanciak

v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) ("If developments occur

during the course of adjudication that eliminate a plaintiffs personal stake in the outcome of

a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.").

       A separate Order shall issue.


                                                                                       ,




                                                   Robert 0:---Ma · i
                                                   United States District Judge
Dated: March   :J--?, , 2021




                                               3
